Citation Nr: 1013380	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-29 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $1,112.54.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran had active service from March to December of 
1972. 
 
This matter is before the Board of Veterans' Appeals (Board) 
from a January 2008 decision of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDING OF FACT

Recovery of the indebtedness would not be against equity and 
good conscience in this case.

CONCLUSION OF LAW
The recovery of the overpayment of VA disability compensation 
benefits in the amount of $1,112.54 is not waived.  38 
U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000 (see 38 U.S.C.A. 
§§ 5103, 5103A) do not apply to waiver claims.  See Lueras v. 
Principi, 18 Vet. App. 435 (2004); see also Barger v. 
Principi, 16 Vet. App. 132 (2002).   
 
In cases where there is no fraud, misrepresentation, or bad 
faith on the Veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a). 
 
The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 3.666 provides that if any individual to or for 
whom pension is being paid under a public or private law 
administered by VA is imprisoned in a Federal, State or local 
penal institution as the result of conviction of a felony or 
misdemeanor, such pension payments will be discontinued 
effective on the 61st day of imprisonment following 
conviction.  The payee will be informed of his or her rights 
and the rights of dependents to payments while he or she is 
imprisoned as well as the conditions under which payments to 
him or to her may be resumed on his or her release from 
imprisonment.  However, no apportionment will be made if the 
Veteran or the dependent is a fugitive felon as defined in 
paragraph (e) of this section.  Payments of pension 
authorized under this section will continue until notice is 
received by the Department of Veterans Affairs that the 
imprisonment has terminated.
 
The Committee determined that there was no fraud, 
misrepresentation, or bad faith on the Veteran's part with 
respect to the creation of the overpayment at issue.  There 
is also no issue of this case as to the validity of the debt, 
resulting from a period of incarceration from November 2, 
2006 until January 30, 2007.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991) (challenging validity of debt).  Rather, 
the Veteran believes that he should have his debt waived 
because he was held on bond before he pled guilty while 
incarcerated.  

The Board does not find that the Veteran would experience 
undue financial hardship if forced to repay the debt at 
issue.  A September 2007 VA Form 20-5655, Financial Status 
Report, indicates that the Veteran's total monthly net income 
is from his VA pension in the amount of $1,192.00 with no 
assets.  When added correctly (the Veteran appeared to make a 
mathematical error resulting in $1,130.00), his average 
monthly expenses amounted to $1,230.00.  Thus, the Veteran 
has a negative balance of $38.00 per month.  This negative 
balance is insufficient to lead the Board to determine that 
recoupment of this debt would cause financial hardship.  
There is also no evidence of detrimental reliance on the 
Veteran's part.  At the same time, it does not appear that 
the Veteran ever reported his incarceration to VA. 

In summary, the Board has considered the elements of equity 
and good conscience. It has concluded that that the facts in 
this case demonstrate that the recovery of the overpayment 
would not be against equity and good conscience.  
Accordingly, waiver of the debt is denied.  As the 
preponderance of the evidence is against the Veteran's claim, 
the "benefit-of-the-doubt" rule does not apply and the claim 
must be denied. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 50 
(1990).


ORDER

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $1,112.54 is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


